Notice of Allowance
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
2.	Claims 1-12 are allowed
	Claims 13-21 stand cancelled
Reasons for Allowance
3.	The following represents the examiner’s reasoning for allowance:
The amendment to claims places the application in condition for allowance. 
Specifically, the art to Chester Smitherman (US 2010/0235095) and Shusaku Okamoto et al., (US 2003/0085999) in view of Nikhil Gupta et al., (US 2015/0049193) when taken separately or in combination would be overcome by the current amendment. 
The newly identified arts to Kaganovich US 2012/0045091 related to a pair of vehicle cameras extracting image features under motion and updating 3D points of camera drift without applying de-warping process and the art to Ozaki US 2006/0029255 de-warping the images of multiple vehicular cameras for the purpose of generating a composite image but without determining a difference offset between camera pairs by which a misalignment could be detected.
Further search was conducted which did not produce any other qualified art relevant to the scope of the claimed matter.


Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/